Citation Nr: 0315203	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
status post peptic ulcer disease.  

2.	Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



                                        WITNESS AT HEARING ON 
APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action by the RO 
that denied an evaluation in excess of 20 percent for the 
veteran's service connection status post peptic ulcer disease 
and from an April 2001 rating action that denied entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  In December 2001 the veteran 
appeared and gave testimony at a hearing conducted in 
Washington, D.C. before the undersigned Board member.  A 
transcript of this hearing is of record.  


REMAND

In May 2002 the Board sought further development of this case 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
The development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should then readjudicate the 
veteran's claims for service connection 
for status post peptic ulcer disease and 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability in light of the evidence 
received since its Supplemental Statement 
of the Case issued in May 2001.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




